DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 14, the recited limitations “a DC bus voltage in a DC bus system” and “a DC bus voltage of the DC bus” are unclear.  In particular, “a DC bus voltage” is not clear because it is unknown if the limitations “a DC bus voltage in a DC bus system” and “a DC bus voltage of the DC bus” are the same or different DC bus voltages.  For the purpose of examination, “a DC bus voltage in a DC bus system” and “a DC bus voltage of the DC bus” will be interpreted as ““a DC bus voltage of the DC bus”.
Regarding Claims 2-13, they depend from Claim 1 and are also rejected for the reason stated above.
Regarding Claims 15-26, they depend from Claim 14 and are also rejected for the reason stated above.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jung et al. US 2016/0308362.
Regarding Claim 1, Jung teaches a method for controlling a DC bus voltage in a DC bus system, the system comprising 
a DC bus (DC bus, fig. 5) and 
an energy storage unit (351, 371, and 381, fig. 5) coupled to the DC bus, wherein the method comprises: 
detecting, by the energy storage unit, the DC bus voltage of the DC bus; determining, by the energy storage unit, a power reference value based on the DC bus voltage; and adjusting, by the energy storage unit, one of output power and absorbing power based on the power reference value (The power storage units 371 to 373 receive electric power from the DC bus 321 so as to store the electric power when a voltage of the DC bus 321 is maintained at a first threshold value or higher for a first period of time, and the power storage units supply electric power to the DC bus 321 when the voltage of the DC bus 321 is maintained at a second threshold value or less for a second period of time…. The DC/DC converters 351 to 353 measure the voltage of the DC bus 321, and supply electric power from the DC bus 321 to the power storage units 371 to 373 such that the power storage units 371 to 373 store electric power when the voltage of the DC bus is maintained at the first threshold value or higher for the first period of time, whereas the DC/DC converters allow electric power to flow from the power storage units 371 to 373 to the DC bus 321 to supply electric power from the power storage units 371 to 373 to the DC bus 321 when the voltage of the DC bus is maintained at the second threshold value or less for the second period of time., refer to [0077]-[0078]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2016/0308362, in view of Stoevring 2016/0241082

Regarding Claims 14, Jung teaches a system for controlling a DC bus voltage, comprising: 
an energy storage unit (351, 371, and 381, fig. 5) coupled to the DC bus (DC bus, fig. 5), comprising 
a power controller and a power unit, the power controller being configured to adjust one of output power and absorbing power of the power unit based on the DC bus voltage; wherein the power controller comprises: a detector, configured to detect the DC bus voltage; a calculator, configured to determine a power reference value based on the DC bus voltage; and a controller, configured to control an operating state of the power unit, and adjust the one of output power and absorbing power of the power unit based on the power reference value (The power storage units 371 to 373 receive electric power from the DC bus 321 so as to store the electric power when a voltage of the DC bus 321 is maintained at a first threshold value or higher for a first period of time, and the power storage units supply electric power to the DC bus 321 when the voltage of the DC bus 321 is maintained at a second threshold value or less for a second period of time…. The DC/DC converters 351 to 353 measure the voltage of the DC bus 321, and supply electric power from the DC bus 321 to the power storage units 371 to 373 such that the power storage units 371 to 373 store electric power when the voltage of the DC bus is maintained at the first threshold value or higher for the first period of time, whereas the DC/DC converters allow electric power to flow from the power storage units 371 to 373 to the DC bus 321 to supply electric power from the power storage units 371 to 373 to the DC bus 321 when the voltage of the DC bus is maintained at the second threshold value or less for the second period of time., refer to  the DC bus voltage of the DC bus based on a running state of the system.
Stoevring teaches a controller coupled to the DC bus and configured to adjust the DC bus voltage of the DC bus based on a running state of the system (126, fig. 1 and refer to [0032] and [0034]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the controller as taught by Stoevring with the apparatus of Jung in order provide additional control the DC bus voltage.

Claims 2-13 and 15-26 is rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US 2016/0308362, in view of Stoevring 2016/0241082, in further view of Zou et al. US 9,800,168
Regarding Claims 2 and 15, Jung teaches all of the limitations of Claim 1 above and the combination of Jung and Stoevering, teaches all of the limitations of Claim 14 above, however they are silent wherein the energy storage unit is configured to output power to the DC bus, the calculator is configured to: determine the power reference value based on a first preset operating mode when the DC bus voltage is greater than a first preset value and less than or equal to a second preset value; determine the power reference value based on a first function when the DC bus voltage is greater than the second preset value and less than or equal to a third preset value; and determine the power reference value based on a third function when the DC bus voltage is greater than a fourth preset value and less than or equal to the first preset value; wherein 
Zou teaches calculations based on functions and preset values regarding the DC bus (refer to Claim 5).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the methods  as taught by Zou with the apparatus of Jung and Stoevring in order provide improved control of the DC bus voltage for the system.
Regarding Claim 3 and 17, The system according to claim 14, wherein the energy storage unit is configured to absorb power from the DC bus, the calculator is configured to: determine the power reference value based on a second preset operating mode when the DC bus voltage is greater than a first preset value and less than or equal to a second preset value; determine the power reference value based on a second function when the DC bus voltage is greater than the second preset value and less than or equal to a third preset value; and determine the power reference value based on a fourth function when the DC bus voltage is greater than a fourth preset value and less than or equal to the first preset value; wherein independent variables of the second function and the fourth function are the DC bus voltage, and dependent variables of the second function and the fourth function are an absorbing power reference value of the energy storage unit.
Zou teaches calculations based on functions and preset values regarding the DC bus (refer to Claim 5).  It would have been obvious to one of ordinary skill in the art before the effective date of the claimed invention to include the methods  as taught by 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN K BAXTER whose telephone number is (571)270-0258.  The examiner can normally be reached on 8:30-7:00 PM Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford N Barnie can be reached on 571-272-7492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 
/BRIAN K BAXTER/Examiner, Art Unit 2836                                                                                                                                                                                                        5 November 2021

/REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836